Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of species (dermcidin and IL-37 genes; Anti-inflammatory; Tumor Necrosis Factor Inhibitor) in the reply filed on 07/20/2021, is acknowledged. The reply did not include species election of gene that is increased in the subject compared to the sample that does not have HS, as required by the claims and the examiner called the applicant for the species of election. During a telephone conversation with Kory D Christensen on 10/14/2021, the election of species, S1000A8 and S100A9, was made. 
Claims 1-18 are pending and they are under the examination.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 1-6, 9-14, and 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable Blok [Dickinson-Blok, Hidradenitis suppurativa: From pathogenesis to emerging treatment options; University of Groningen, The Netherland; 2015; p 1-152. ISBN: 978-90-367-8142-8, ISBN: 978-90-367-8141-1 (e-version)], as evidenced by Blok 2016 (Blok et al. British Journal of Dermatology; 2016; 174: pp1392–1394).
With regard claims 1 and 11, claims are directed to a method of treating a subject with moderate to severe hidradenitis suppurativa (HS). The claims are directed to determining gene expression level of genes in a biological sample of a human subject and characterizing HS severity by comparing the subject's gene expression levels to a sample that does not have HS. The claims also require detecting expression of genes selected from the set of genes that includes four elected genes (i.e. S100A8, S100A9, dermcidin and IL-37). 
Blok teaches a method of detecting gene expressions in skin biopsies samples from the inflammatory lesions in the subjects with HS via mRNA microarray (see p 46 para 1-2, Figure 1). Particularly, Blok teaches obtaining skin biopsies of 3 mm from 
First, Blok 2015 and Blok 2016 perform the same method of detecting gene expressions in skin biopsies samples from the inflammatory lesions. Particularly, Blok 2016 teaches detecting gene expression in skin biopsies samples from inflammatory lesions in 17 patients with HS and biopsies from clinically healthy skin of the upper arm or leg from 13 of these 17 individuals via mRNA microarray (see p1392 col 1 para 2-3, Figure 1, Table S1 of Blok 2016) which is same method of Blok (2015) (see p 46 para 2 of Blok 2015). In Blok (2015) and Blok 2016, the methods of performing detecting gene expression in HS patients are the same including using GeneChip HT HG-U133+PM array and having the same observation as shown in Figure 1. 
The Figure 1 in Blok 2016 shows having the same observation as shown in the Figure 1 of Blok (2015) in page 48. (see the evidence for more details)

With regard claim 11 method step (b), claim also recites that “wherein HS severity is characterized as moderate to severe when the expression level of S 100A8 is increase at least 2-fold and the expression level of S 100A9 is increased at least 2-fold in the subject compared to the sample that does not have HS, and the expression level of dermcidin is decreased at least 3-fold and the expression level of IL-37 is decreased at least 2-fold in the subject compared to the sample that does not have HS”.
Blok teaches observing a significant difference mRNA expressions between lesions in HS patients and clinically healthy skin of HS patients, at least a two-fold change (p<0.05) (p 46 para 3). According to the teachings of Blok and the evidence as described above, the teachings of Blok (2015) inherently include observing more than two-fold increased expression of S100A8 and S100A9 in the subject compared to healthy control sample; and more than three-fold decreased for dermcidin (DCD) and more than two-fold decreased for IL-37 in the subject compared to healthy control sample (see the evidence in Blok 2016 below). 
claims 2-3)
With regard claims 1 and 11, Blok does not teach the method step of “administering” in the series of the method steps as recited in the claims. Claims require a series of method steps comprising “determining”, “characterizing” and “administering”. 
However, Blok teaches administering treatment to the patients in the method. 
Claims 1 and 11, method step (c) recites administering an antibiotic, a retinoid, a steroid hormone, an anti-inflammatory, or a combination thereof to a subject characterized as having moderate to severe HS.
The specification discloses “an anti-inflammatory administered is a tumor necrosis factor inhibitor” (para 0012) and “a tumor necrosis factor inhibitor suitable for use as disclosed herein may be etanercept, infliximab, adalimumab, or a combination thereof “(para 00111, para 00117). 
Blok teaches the method of treating HS using anti-inflammatory drugs and retinoids (p 53 para 3). Blok also teaches treating HS with the use of topical and systemic antibiotics, antiandrogens, systemic retinoids, immunosuppressive agents, laser treatment and surgery (p53 para 1). Blok further discusses the use of biologics, for claims 4-5 and 12-13). Additionally, Blok also teaches administering an anti-inflammatory treatment to the patients with moderate to severe HS (Hurley state II and III) (see p 81 para 1, p 82 para 1 and 3, p 99, p12, p 14, Figure 2).
Therefore, It would have been prima facie obvious to one having ordinary skill the art before the effective filing date to have modified the method of Blok, so as to have included the treatment of HS with an anti-inflammatory drug. Blok teaches observing particular gene expression profiles (i.e. S100A8, S100A9, dermcidin and IL-37) in skin biopsies from inflammatory lesions in HS patients. The findings of Blok via the characterization of HS based on the detected gene expression profiles of the elected genes show that the patients as having moderate to severe HS. Blok does not teach the method step of the administering anti-inflammatory drugs to the patients after the method steps of the detecting and the characterizing. Blok teaches administering adalimumab, etanercept, and infliximab (i.e. tumor necrosis factor inhibitor, anti-inflammatory drug) to the patients with moderate to severe HS and observing the response in the patients (see p 58-60, Table 1).  Thus, It would have been obvious to have administered HS patients with anti-inflammatory drug after characterizing the sample from the HS patient for particular gene expression profiles in the method by Blok, in order to provide the treatment to the moderate to severe HS patients
With regard to claims 6 and 14, which depend from claims 1 and 11, respectively, claims recite “wherein at least one symptom of moderate to severe HS is ameliorated after administering an antibiotic, a retinoid, a steroid hormone, an anti- 
With regard to claims 6 and 14, Blok teaches observing a significant response (44%) to adalimumab in HS patients at primary endpoints and also observing the improvement of symptoms when the dose of adalimumab was increased in the patients at the secondary endpoints (p 58 para 2-3). Blok also teaches observing a significant response to etanercept in HS patients (39%) at primary (p 59 para 2). Furthermore, Blok teaches observing a significant improvement in 50% of the patients who were treated with infliximab (p 60 para 2). Thus, this is considered, the teachings of Blok show some symptoms of HS are ameliorated after administering anti-inflammatory drugs.
With regard to claims 9 and 17, which depend from claims 1 and 11, claims recite “wherein the severity of HS does not progress after administering an antibiotic, a retinoid, a steroid hormone, an anti-inflammatory, or a combination thereof the subject characterized with moderate to severe HS”. Blok teaches that 14 patients out of 68 HS patients did not response to adalimumab, 24 patients out of 54 HS patients did not 
With regard to claims 10 and 18, which depend from claims 1 and 11, the claims are directed to the method of characterizing HS severity that comprises obtaining a biological samples of a human subject; determining the gene expression levels by contacting the biological sample with a bead comprising oligonucleotide sequences complementary to the elected genes; detecting the binding between the genes in the biological sample to the complementary sequences, wherein the detection of a bound oligonucleotide is measured using a fluorescent label; and characterizing HS severity.  
Blok teaches the method of detecting gene expressions in skin biopsies samples from the inflammatory lesions in the subjects with HS via mRNA microarray (see p 46 para 1-2, Figure 1). Blok teaches extracting mRNA from the samples and performing hybridization to the GeneChip HT HG-U133+PM array and performing data analysis of the microarray data (see p 46 para 2-3, Figure 1). Furthermore, Blok teaches using 1145 probe sets that represent over 800 genes. Thus, this exemplifies having complementary nucleotide sequences on the Chip, this is considered a bead. Blok also teaches observing differential gene expression via microarray data, as shown in Figure 1 (a), indicating the detection of a bound oligonucleotide which is measured using a fluorescent label. In addition, Blok teaches detecting elected genes (i.e. S100A8, S100A9, dermcidin, and IL-37) in the method (see the evidence below). Blok further teaches observing increased expression of S100A8 and S100A9 in the samples in HS subjects compared to healthy control samples, as described above. This exemplifies characterizing samples of HS by comparing the elected genes to the healthy control 
The evidence by Blok 2016
Blok 2016 teaches detecting gene expressions of S100A8, S100A9, dermcidin, and IL-37 in HS patients via extracting mRNA from the skin samples, performing hybridization to the GeneChip HT HG-U133+PM array and providing gene expression data under accession number GSE72702 (See p1392 col 1 para 3 through col 2, pages 1, 23 and 25 of Table S1, Figure 1). Particularly, Blok 2016 teaches a method of detecting gene expressions in skin biopsies samples from the inflammatory lesions in 17 patients with HS and biopsies from clinically healthy skin of the upper arm or leg from 13 of these 17 individuals via mRNA microarray (see p1392 col 1 para 2-3, Figure 1). Blok 2016 teaches observing a significant difference in mRNA expressions between lesional skin of the patients with HS (LS) and clinically healthy skin of the patients with HS (NLS), at least a twofold change (P<0.05) (see p 1392 col 2 para 2, Table S1). 
Blok 2016 teaches observing fold change value between the samples with lesion (LS) and health control (NLS) (Table S1). For S100A8 expression, LS vs NLS fold change is 7.8957 and 7.6923 (page 1 lower of Table S1). LS vs NLS fold change for S100A9 is 11.2138 (Page 1 upper of Table S1). Blok teaches that LS vs NLS fold change for dermcidin (DCD) is -29.8712 (page 25 of Table S1) and  LS vs NLS fold change for IL-37 are -2.9355 and -3.4199 (page 23 upper and lower of Table S1). Additionally, Figure 1 in Blok 2016 is similar to the observation as shown in the Figure 1 

5.	 Claims 1- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blok (Blok et al. British Journal of Dermatology; 2016; 174: pp1392–1394), in view of Kimball (Kimball, et al. British Journal of Dermatology; 2014; 171: 1434–1442).
With regard claims 1 and 11, claims are directed to a method of treating a subject with moderate to severe hidradenitis suppurativa (HS). Claims recites determining an gene expression level of a number of genes including S100A8, S100A9, dermcidin and IL-37 in a biological sample of a human subject and characterizing HS severity by comparing the subject's gene expression levels to a sample that does not have HS.
Blok teaches a method of detecting gene expressions in skin biopsies samples from the inflammatory lesions in the subjects with HS via mRNA microarray (see p1392 col 1 para 2-3, Figure 1). Particularly, Blok teaches obtaining skin biopsies of 3 mm from inflammatory lesions in 17 patients with HS and biopsies from clinically healthy skin of the upper arm or leg from 13 of these 17 individuals. (p 1392 col 1 para 3). Blok teaches extracting mRNA from the samples and performing hybridization to the GeneChip HT HG-U133+PM array and providing gene expression data under accession number GSE72702 (see p1392 col 1 para 3 through col 2).  Blok teaches performing data analysis of the microarray data (p1392 col 2 para 1). Blok teaches that Expression 
Blok teaches detecting gene expressions of S100A8, S100A9, dermcidin, and IL-37 in the method (See pages 1, 23 and 25 of Table S1). Blok teaches performing the method using multiple probe sets to detect over 800 genes, and observing a significant difference in mRNA expressions between lesional skin of the patients with HS (LS) and clinically healthy skin of the patients with HS (NLS), at least a twofold change (P<0.05) (see p 1392 col 2 para 2, Table S1). Accordingly, this exemplifies Blok teaches the method steps of “determining gene expression levels of S100A8, S100A9, dermcidin, and IL-37 in a biological sample of a human subject with HS. This also exemplifies Blok teaches characterizing the samples of HS by comparing the elected genes to the healthy control samples that do not have HS. 
With regard claim 11 method step (b), claim also recites that “wherein HS severity is characterized as moderate to severe when the expression level of S 100A8 is increase at least 2-fold and the expression level of S 100A9 is increased at least 2-fold in the subject compared to the sample that does not have HS, and the expression level of dermcidin is decreased at least 3-fold and the expression level of IL-37 is decreased at least 2-fold in the subject compared to the sample that does not have HS”.
Blok teaches observing fold change value between the samples with lesion (LS) and health control (NLS) (Table S1). For S100A8 expression, LS vs NLS fold change is 7.8957 and 7.6923 (page 1 lower of Table S1). LS vs NLS fold change for S100A9 is 11.2138 (Page 1 upper of Table S1). This exemplifies observing increased expressions of S100A8 and S100A9, at least 2-fold, in the subject compared to healthy control claims 2-3)
Blok teaches that LS vs NLS fold change for dermcidin (DCD) is -29.8712 (page 25 of Table S1) and  LS vs NLS fold change for IL-37 are -2.9355 and -3.4199 (page 23 upper and lower of Table S1). This exemplifies observing decreased expressions of dermcidin (at least 3-fold) and IL-37 (at least 2- fold) in the subject compared to healthy control sample. Furthermore, the observation of decreased expression levels of dermcidin or IL-37 in the subject compared to healthy control sample indicates that the severity of HS is moderate to severe, this is considered inherent property of the method of the reference.  (Limitation of claim 2)
With regard claims 1 and 11, Blok teaches the method steps of (a) and (b), however, Blok dose not teach the method step (c) administering a treatment to a subject characterized a shaving moderate to severe HS. 
With regard claims 1 and 11, the method step (c) recites administering an antibiotic, a retinoid, a steroid hormone, an anti-inflammatory, or a combination thereof to a subject characterized as having moderate to severe HS. 
The specification discloses “an anti-inflammatory administered is a tumor necrosis factor inhibitor” (para 0012) and “a tumor necrosis factor inhibitor suitable for use as disclosed herein may be etanercept, infliximab, adalimumab, or a combination thereof “(para 00111, para 00117).

Kimball teaches administering adalimumab to adults with moderate to severe chronic HS and determining the responsiveness of the treatment (see p1436 col 1-2, 1437 col 1 para 1-2). 

With regard to claims 6 and 14, which depend from claims 1 and 11, respectively, claims recite “wherein at least one symptom of moderate to severe HS is ameliorated after administering an antibiotic, a retinoid, a steroid hormone, an anti- inflammatory, or a combination thereof the subject characterized with moderate to severe HS”.  With regard to claims 9 and 17, which depend from claims 1 and 11, claims recite “wherein the severity of HS does not progress after administering an 
With regard to claims 8 and 16, which depend from claims 1 and 11, claims recite “wherein the abscess and inflammatory nodule count (AN count) is decreased after administering an antibiotic, a retinoid, a steroid hormone, an anti- inflammatory, or a combination thereof the subject characterized with moderate to severe HS”.
Kimball teaches the method of administering an anti-inflammatory drug, as described above. Furthermore, Kimball teaches performing the assessment of the HS patients and Hurley staging (see above). The specification discloses Hurley stage II as moderate severity of HS, and Hurley stage III of HS as severe severity of HS (p 8 Table 1). Kimball teaches the description of Hurley stage II and III as having single or multiple, widely separated, recurrent abscesses with tract formation and cicatrization; and diffuse or near-diffuse involvement, or multiple interconnected tracts and abscesses across the entire area (Table 1, p 1435 col 1 para 2). Taken together, these characteristics of HS are considered as symptoms associated with moderate to severe HS. 
Kimball teaches determining the response of adalimumab in HS patients with moderate to severe chronic HS (Summary, p 1436 col 1 para 2). Kimball teaches performing assessment to determent the outcome of the treatment (Table 3-6, Figure 1). Kimball teaches observing improvement in HS patients including a decreased Dermatology Quality of Life Index (DQLI) score (see p 1438 col 1 para 3 through col 2, Summary, Tables 5-6)  (Limitations of claims 6-7 and 14-15). Kimball also teaches observing no improvement in some patients (see Figure 1) (Limitations of claims 9 and 17). 
claims 8 and 16)
With regard to claims 10 and 18, which depend from claims 1 and 11, the claims are directed to the method of characterizing HS severity that comprises obtaining a biological samples of a human subject; determining the gene expression levels by contacting the biological sample with a bead comprising oligonucleotide sequences complementary to the elected genes; detecting the binding between the genes in the biological sample to the complementary sequences, wherein the detection of a bound oligonucleotide is measured using a fluorescent label; and characterizing HS severity.  
Blok teaches the method of detecting gene expressions in skin biopsies samples from the inflammatory lesions in the subjects with HS via mRNA microarray (see p 1392 col 1-2, Figure 1, Table S1). Blok teaches extracting mRNA from the samples and performing hybridization to the GeneChip HT HG-U133+PM array and performing data analysis of the microarray data (p 1392 col 1-2, Figure 1). Furthermore, Blok teaches using 1145 probe sets that represent over 800 genes (p 1392 col 1 para 2, see Table S1). Thus, this exemplifies having complementary nucleotide sequences on the Chip, this is considered a bead. Blok also teaches observing differential gene expression via 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIET C SWITZER/                Primary Examiner, Art Unit 1634                                                                                                                                                                                        
/W.T.J./                Examiner, Art Unit 1634